Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected because of the following: 
In [0012] (see PGPub US20210031567), the relationship of (tan δ (-20 ˚C) - tan δ (20 ˚C))/ E’ (20 ˚C) <0.01 is disclosed. However, in the disclosure, there is no any further explanation of the storage modulus E’ (20 ˚C). For example, it is unclear that the storage modulus E’ (20 ˚C) is used in MPa or kPa or Pa in the relationship. For an examining purpose, the examiner uses MPa for the storage modulus of the diene rubber in this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, 9, 12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 4, 8-9, the relationship of (tan δ (-20 ˚C) - tan δ (20 ˚C))/ E’ (20 ˚C) <0.01 is claimed. However, it is unclear what is the unit of the storage modulus E’ (20 ˚C) used in the relationship. Claims 4, 8-9 are indefinite. For an examining purpose, the unit of the storage modulus E’ (20 ˚C) is MPa in this office action.
Claims 12, 15 depended on claim 4 are rejected as well.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pichereau et al. (US 2019/0308451) in view of Miyazaki (US 20210023882).
Regarding claim 1, Pichereau discloses that, a pneumatic tire comprising:
a tread portion ([0090]) including a rubber composition comprising a diene rubber ([0064], lines 1-7) comprising styrene-butadiene rubber (SBR) and butadiene rubber (BR) ([0064], lines 8-10) and [0068], lines 6-12, and a filler ([0007] (covered silica); [0077] and [0078] (fillers)),
the styrene-butadiene rubber (SBR) comprising emulsion-polymerized styrene-butadiene rubber (E-SBR) ([0065]),
the filler comprising 70 parts by mass or greater of silica with respect to 100 parts by mass of the diene rubber ([0007], 50 phr to 200 phr of covered silica overlapping 70 parts by mass or greater of silica with respect to 100 parts by mass of the diene rubber (overlapping 70 parts); [0078], in one embodiment, the tire composition further includes fillers (other than Resin coated silica) in an amount from 50 to 200 phr (overlapping 70 parts)).
However, Pichereau does not explicitly disclose that the styrene-butadiene rubber (SBR) comprising by an amount of 40 mass% or greater in the diene rubber and a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3.
In the same field endeavor, rubber composition (for tire), Miyazaki discloses that, the styrene-butadiene rubber (SBR) comprising by an amount of 40 mass% or greater in the diene rubber ([0079]). For example, the styrene-butadiene rubber (SBR) comprises more preferably 35% by mass or more ([0079], lines 3-4), such as 40% or 55%. Miyazaki discloses that, in the case of the rubber composition containing a rare earth-catalyzed BR, the amount is preferably 40% by mass or less ([0072], lines 1-2 and 7-8), such as 40%. Thus, a Miyazaki discloses that, a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3 (overlapping).
The claimed the styrene-butadiene rubber (SBR) comprising by an amount of 40 mass% or greater in the diene rubber and a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3 is that the substitution of one known element for another is prima facie obvious if it yields predictable results to one of ordinary skill in the art. In this case, something to do with the styrene-butadiene rubber (SBR) comprising by an amount of 40 mass% or greater in the diene rubber and a ratio of a blended amount of the styrene-butadiene rubber (SBR) to a blended amount of the butadiene rubber (BR) being from 1.0 to 1.3 comes from Miyazaki itself.      
Regarding claim 2, Pichereau discloses that, in the pneumatic tire the filler is 80 parts by mass or greater with respect to 100 parts by mass of the diene rubber ([0078], in one embodiment, the tire composition further includes fillers (other than Resin coated silica) in an amount from 50 to 200 phr (overlapping 80 parts)),
the filler further comprises carbon black ([0067], lines 1-2).
However, Pichereau does not explicitly disclose that, a ratio of a blended amount of the carbon black to a blended amount of the filler is 15% or greater.
Miyazaki discloses that, the amount of the carbon black per 100 parts by mass of the diene rubber is preferably 1 part by mass or more and 30 parts by mass or less ([0092]) and the amount of fillers based on 100% by mass of the total rubber composition is still more preferably 37% by mass or more. Thus, based on the disclosure of Miyazaki, there is a possibility that a ratio of a blended amount of the carbon black to a blended amount of the filler is 15% or greater.
The claimed a ratio of a blended amount of the carbon black to a blended amount of the filler is 15% or greater is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the amount of the carbon black in the fillers comes from Miyazaki itself.      
Regarding claims 3, 7, Pichereau discloses that, the amount of plasticizer is present in an amount of 0-35 phr (overlapping 10 parts with respect to 100 parts of the diene rubber) ([0080], lines 4-5). In embodiments, the plasticizer includes both extending oil present in the elastomers and examples include …, naphthenic, … ([0082], lines 1-6).
Regarding claims 4, 8-9, Pichereau discloses that, as illustrated in Figs. 1-2 (also see Table 1 in the disclosure of Pichereau), in Example 3, the tan δ (-20 ˚C) is around 0.4 and the tan δ (20 ˚C) is around 0.35 (as shown in Fig. 1) and the loss modulus G’ (20 ˚C) is around 7 MPa (as shown in Fig. 2). Typically, the loss modulus G’ (20 ˚C) of the diene rubber is equal to or smaller than the storage modulus G’’ (20 ˚C) for the diene rubber. Thus, Pichereau discloses the relationship of (tan δ (-20 ˚C) - tan δ (20 ˚C))/ G’’ (20 ˚C) <0.01 is satisfied.
Claims 5-6, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pichereau et al. and Miyazaki as applied to claim 1 above, further in view of Mori (US 2018/0345734).
Regarding claims 5 and 6, 10-16 the combination does not explicitly disclose a tread pattern in a surface of the tire. In the same field of endeavor, tire, Mori discloses that, as illustrated in Figs. 1-2 (also see attached annotated Figure I based on Fig. 1 of the teachings of Mori), in the pneumatic tire, the tread portion (Fig. 1, item 2) comprises a tread pattern (as shown in Fig. 1) in a surface configured to contact a road surface, 
the tread pattern comprising 
a pair of circumferential main grooves (Fig. 1, item 4) formed of an inner circumferential main groove disposed in a half-tread region on one side in a tire lateral direction with respect to a tire equator line (Fig. 1, item C), and an outer circumferential main groove (Fig. 1, item 3) disposed outward in the tire lateral direction with respect to the inner circumferential main groove, and 
a plurality of sipes (as shown in Fig. 2, item 20 (including 21, 22, 23)) disposed at intervals in a tire circumferential direction in regions defined by the pair of circumferential main grooves, the plurality of sipes 26extending in the regions at an incline with respect to the tire lateral direction, and connecting the pair of circumferential main grooves, 
each of the plurality of sipes comprising an inner inclined portion (Fig. 2, item 23; also see label of an inner inclined portion in attached annotated Figure I), and a both- side inclined portion (Fig. 2, items 21 and 22; also see label of both-side inclined portion in attached annotated Figure I) disposed on both sides of the inner inclined portion in the tire lateral direction, and 
an inclination angle of the inner inclined portion with respect to the tire lateral direction is greater than an inclination angle of the both-side inclined portion with respect to the tire lateral direction (as shown in Fig. 1) (related to claims 10, 11, 12 as well)
Further, Mori discloses that, as illustrated in Fig. 1, the groove width W1 of the shoulder main grooves 3 (i.e., the outer circumferential main grooves) and the groove width W2 of the crown main grooves 4 (i.e., the inner circumferential main grooves) are preferably set in a range from 3% to 7% of the tread width TW ([0049]). For one of ordinary skilled in the art, if the groove width W1 is selected 7% of the tread width TW and the groove width W2 is selected 3% of the tread width TW, the outer circumferential main groove has a groove width that is greater than a groove width of the inner circumferential main groove (related to claims 13, 14, 15, 16 as well).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Mori to provide an inclination angle of the inner inclined portion with respect to the tire lateral direction is greater than an inclination angle of the both-side inclined portion with respect to the tire lateral direction and the outer circumferential main groove has a groove width that is greater than a groove width of the inner circumferential main groove. Doing so would be possible to provide a tire capable of sustaining excellent snow and ice performance, while maintaining the steering stability on dry roads, as recognized by Mori ([0004]).  

    PNG
    media_image1.png
    537
    741
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Mori)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742